PER CURIAM.
We reverse and remand for a new trial with directions that the trial court consider any additional evidence submitted by either side as to the meaning of paragraph 11 of the lease in issue. We believe that the trial court erred in finding that the provisions of paragraph 11 were unambiguous. At any new trial the parties should also be given the opportunity to present evidence on any other claims or issues raised in the pleadings.
DOWNEY and ANSTEAD, JJ., concur.
GLICKSTEIN, J., concurs specialty with opinion.